Citation Nr: 0639601	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  01-08 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 until 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2006, the undersigned Veteran's 
Law Judge conducted a hearing regarding the issue on appeal. 


FINDING OF FACT

The veteran's back disability, variously diagnosed as 
pseudogout, osteoarthritis, and degenerative disc disease, 
was first manifest many years after his discharge from active 
service, and there is no competent evidence that any current 
back disability is causally related to event(s) during active 
service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Back Disability 

The veteran contends that his back disability is directly 
related to his active service.  Service connection is 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, during a period of war.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Even though there 
is no evidence of disease during service, certain chronic 
diseases such as arthritis may be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran states that he injured his back while trying to 
lift a transmission off his hands.  See Board Hearing 
Transcript at 3.  During the September 2006 hearing, the 
veteran testified that he sought treatment for his back while 
in service.  He also testified that he was told he would not 
be discharged until he had his back examined.  See Board 
Hearing Transcript at 4-5.  The veteran's service medical 
records do reflect that he received an injury to his left 
hand for the described event and that he was noted as not 
qualified for release from active duty until he received an 
orthopedic workup.  However, the orthopedic workup was 
related to the hand injury.  The veteran's service medical 
records do not reflect a back disability diagnosis.  The 
Release from Active Duty Examination dated June 1973 as well 
as the Separation Examination dated September 1973 noted a 
"NORMAL" clinical evaluation of the spine.  Additionally, 
in the February 2003 RO hearing, the veteran stated that he 
did not seek treatment for his back while in service.  See 
Regional Office Hearing Transcript at 4-5.  

An April 1979 VA orthopedic and surgical examination noted 
normal range of motion for the cervical and lumbar spine.  
The earliest medical record to note complaints of back pain 
is dated August 1989, which noted that the veteran had a two 
year history of back pain.  A March 1990 radiology report 
noted there were no abnormalities of the lumbosacral spine. 

During an April 1999 VA General Medical Examination, the 
veteran stated that his pain started in 1972.  The examiner 
noted that the veteran had gout in his lower back.  The 
examiner also added that in 1998, the veteran fell which 
accounted for the pain in his lower back.  The examiner 
diagnosed the veteran with degenerative disc disease and 
gouty arthritis of the lumbosacral spine.  The veteran's VA 
medical records also note that he was diagnosed with 
pseudogout as early as 1989.  See San Diego VAMC Medical 
Records (Jan. 1997, Apr. 1999).  An April 2002 Mental Intake 
Summary noted the veteran injured his back as a result of 
lifting a transmission off his hand.  However, this statement 
appears to be based on the veteran's statements and not a 
review of the claim's file.

The Board finds, by a preponderance of the evidence, that the 
veteran's current back disability, variously diagnosed as 
pseudogout, osteoarthritis, and degenerative disc disease, 
was first manifest many years after his discharge from active 
service and that there is no competent evidence that any 
current back disability is causally related to event(s) 
during active service.  While the veteran's medical records 
associated with the claim's folder do show treatment for his 
hand, no records exist establishing that any back disability 
was related to events during his active service.  The veteran 
has offered conflicting testimony as to whether he sought 
treatment for his back while in service.  The Separation 
Examination was negative for any disability of the spine, and 
there is no diagnosis of any form of arthritis during service 
or within one year from separation from active duty. 

His own theory of medical diagnosis and causation cannot be 
accepted as competent evidence as he is not shown to possess 
the requisite training to speak to issues of medical 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In reaching this decision, the 
Board considered the benefit-of-the-doubt rule; however, as 
the preponderance of the evidence is against the veteran's 
claim, such rule is not for application in this case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Mar. 2001, Aug. 2005).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

During an April 2004 Mental Disorders Examination, the 
veteran was noted as receiving Social Security Disability for 
fibromyalgia and pseudogout.
The Board recognizes that the record does not contain the 
veteran's records related to his disability award from the 
Social Security Administration (SSA).  In this regard, the 
veteran has repeatedly notified VA that all pertinent records 
related to his claim of entitlement to service connection for 
back disability were located at VA medical facilities.  The 
RO has obtained all of the available records and associated 
them with the claim's folder.  Accordingly, any records VA 
would obtain from the SSA would be either duplicative of 
those already found in the record or not relevant to the 
issue on appeal.  Therefore, adjudication of his claim may go 
forward without these records.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a back disability is 
denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


